 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
      UNITED STATES OF AMERICA,                          Case No. 12-cr-00728 LHK (NC)
12
                       Plaintiff,                        DETENTION ORDER
13
               v.                                        Hearing: September 4, 2019
14
      ARNOLD ROBERT RODRIGUEZ,
15
                       Defendant.
16
17
18          In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on September
19 12, 2019, held a hearing to determine detention or release on supervisory conditions for
20 defendant Arnold Robert Rodriguez. He is charged in this case with violating the terms of
21 his supervised release. The defendant appeared at the hearing with his CJA counsel Bruce
22 Funk.
23          Under Fed. R. Crim. P. 32.1(a)(6) and 18 U.S.C. §3143(a), the defendant charged
24 with violation of supervised release has the burden of establishing by “clear and convincing
25 evidence” that he or she will not flee or pose a danger to any other person or to the
26 community. Here, Robert Rodriguez did not establish evidence to overcome this burden.
27 The Court considered assignment to a halfway house but was informed by U.S. Probation
28 that there is no space in the District presently available. Consequently, the Court orders the
1 defendant to be detained.
2         The defendant is committed to the custody of the Attorney General or his designated
3 representative for confinement in a corrections facility separate, to the extent practicable,
4 from persons awaiting or serving sentences or being held in custody pending appeal. The
5 defendant must be afforded a reasonable opportunity for private consultation with defense
6 counsel. On order of a court of the United States or on the request of an attorney for the
7 Government, the person in charge of the corrections facility must deliver the defendant to a
8 United States Marshal for the purpose of an appearance in connection with a court
9 proceeding.
10        IT IS SO ORDERED.
11        Date: September 16, 2019                  _________________________
                                                    Nathanael M. Cousins
12                                                  United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
